DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 2 is objected to because of the following informalities:  In line 1, “he” should be deleted and replaced with “The”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
What is the relationship between the “an elevator cab” introduced in claim 3, line 3 and the “an elevator cab” introduce in claim 2, line 3?
What is the relationship between the “an elevator cab” introduced in claim 7, line 3 and the “an elevator cab” introduce in claim 2, line 3?

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6-8, 11, 14-15, 18-20, 23-24, 29, and 31-34 are rejected under 35 U.S.C. 102a1 as being anticipated by Sonnenmoser et al., WO2017/207597.

    PNG
    media_image1.png
    594
    395
    media_image1.png
    Greyscale

Regarding claims 1 and 19, Sonnenmoser et al. discloses an elevator cab (41) comprising: an elevator cab body (see fig 2); an elevator inspection and maintenance system (see fig 1-3) attached (via 34) to said elevator cab body (41); wherein the elevator inspection and maintenance system includes: a mechatronic body (32) movable via remote (via center 20) or automatic operation, an inspection and maintenance head (see fig 3) installed on the mechatronic body (32), wherein said inspection and maintenance head (as described above) is fitted with a sensor (33) or a manipulation tool to perform an inspection or a maintenance operation (see abstract) on at least one component (41) of an elevator system (100) remotely or automatically.
Regarding claim 2, Sonnenmoser et al. discloses the elevator inspection and maintenance system as claimed in Claim 1, wherein the elevator inspection and maintenance system (as described above) is installable (via 34) on an elevator cab (41), in a hoist way (40), or in a machine room of the elevator system (100).
Regarding claim 3, Sonnenmoser et al. discloses the elevator inspection and maintenance system as claimed in claim 2, wherein the elevator inspection and maintenance system (as described above) is installed (via 34) on a roof (see fig 2), a base, or a side wall outer panel or one of a roof, base, or side wall inner panel of an elevator cab (41).
Regarding claims 6 and 23, Sonnenmoser et al. discloses the elevator inspection and maintenance system as claimed in claims 1 and 19, wherein the elevator inspection and maintenance system (as described above) is movably attached to an elevator cab (41), or to any component in a hoist way, or machine room using a permanent (34) or electromagnet.
Regarding claims 7 and 20, Sonnenmoser et al. discloses the elevator inspection and maintenance system as claimed in claims 4 and 19, wherein the elevator inspection and maintenance system (as described above) is movably attached to one of outer (see fig 2) or inner roof, base, or a side wall panel of an elevator cab (41).
Regarding claims 8 and 24, Sonnenmoser et al. discloses the elevator inspection and maintenance system as claimed in claims 1 and 19, wherein said mechatronic body (32) includes: a base (34); one or more connecting rods (central member connected to 33,34, and propellers) and rotatable joints (propeller shafts) operably connecting the base (32); and a number of actuators (motors actuating propellers) adapted to move the mechatronic body (32).
Regarding claim 11, Sonnenmoser et al. discloses the elevator inspection and maintenance system as claimed in claim 1, wherein the inspection and maintenance head (as described above) is fitted with a sensor hub (33) comprising two or more sensors (see page 5, lines 10-18).
Regarding claims 14 and 29, Sonnenmoser et al. discloses the elevator inspection and maintenance system as claimed in claims 1 and 19, wherein said manipulation tool (33) is configured to measure vibrations (i.e. acceleration sensor, see page 5, lines 10-18) in an elevator component (41).
Regarding claims 15 and 32, Sonnenmoser et al. discloses the elevator inspection and maintenance system as claimed in claims 1 and 19, wherein said system can communicate measurements of the sensor (33) to a remote server (20) via the internet (16).
Regarding claims 18 and 33, Sonnenmoser et al. discloses the elevator inspection and maintenance system as claimed in claims 1 and 19, wherein the remote movement, inspection, and monitoring procedures of the elevator inspection and maintenance system (as described above) is performed by a human operator (see fig 1) in a remote control room (20) in communication (via 24) with the elevator inspection and maintenance system (as described above).
Regarding claim 31, Sonnenmoser et al. discloses the elevator cab as claimed in claim 19, wherein said inspection and maintenance system (as described above) can operate automatically on a pre-planned inspection routine (for instance when performing the programmed job code associated with inspection of the traction sheave integrity).
Regarding claim 34, Sonnenmoser et al. discloses a method for remotely monitoring equipment in an elevator cab hoist way (40) using the inspection and maintenance system as claimed in claim 1, said method comprising: remotely operating the inspection and maintenance system (as described above) by an operator (see fig 1) from a control room (20); and running inspection tests (via 33) on equipment accessible to the inspection and maintenance system (as described above) through said remote operation.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Sonnenmoser et al.
Regarding claims 5 and 22, Sonnenmoser et al. discloses the elevator inspection and maintenance system as claimed in claims 1 and 19, with a magnet based connection (34).  Sonnenmoser et al. does not specify a vacuum sub-system connector.  It would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention to employ a vacuum based connection since the examiner takes Official Notice of the equivalence of a magnetic and vacuum based connection for their use in the connector art and the selection of any of these known equivalents would be within the level of ordinary skill in the art.  One having ordinary skill in the art would be motived to employ a vacuum based connector in order to employ the robot on non-ferromagnetic roofs.  If it is Applicants belief that the vacuum based connection clamed here is not an obvious variant over the magnetic based connection such as 34 of Sonnenmoser et al. state so on the record.  

Allowable Subject Matter
Claims 4, 9-10, 21, and 25-26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claims 4 and 21 is patentable over the prior art of record because the teachings of the references taken as a whole do not show or render obvious the combination set forth in claims 4 and 21, including every structural element recited in the claims, especially, the configuration wherein the elevator inspection and maintenance system includes a track laid on said elevator cab, hoist way, or machine room, and wherein the elevator inspection and maintenance system is movably attached to said track.
None of the references of the prior art teach or suggest the elements of the elevator as advanced above and such do not provide the necessary motivation, absent applicant's specification, for modifying the elevator in the manner required by the claims.
Claims 9 and 25 are patentable over the prior art of record because the teachings of the references taken as a whole do not show or render obvious the combination set forth in claims 9 and 25, including every structural element recited in the claims, especially, the configuration wherein said base includes a number of wheels for moving the remote elevator inspection and maintenance system.
None of the references of the prior art teach or suggest the elements of the elevator as advanced above and such do not provide the necessary motivation, absent applicant's specification, for modifying the elevator in the manner required by the claims.
Claims 10 and 26 are patentable over the prior art of record because the teachings of the references taken as a whole do not show or render obvious the combination set forth in claims 10 and 26, including every structural element recited in the claims, especially, the configuration wherein said base includes a number of mechatronic legs for moving the remote elevator inspection and maintenance system.
None of the references of the prior art teach or suggest the elements of the elevator as advanced above and such do not provide the necessary motivation, absent applicant's specification, for modifying the elevator in the manner required by the claims.

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A RIEGELMAN whose telephone number is (571)270-7956. The examiner can normally be reached 8-6 EST Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on (571) 272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL A. RIEGELMAN
Primary Examiner
Art Unit 3654



/MICHAEL A RIEGELMAN/Primary Examiner, Art Unit 3654